Campbell, C. J.,
delivered the opinion of the court.
Section 1112 of the code subjects to its penalty the violator of any provision of the act of which it is a part, “and also any person who may own or have any interest in any vinous or spirituous liquor sold contrary to this act,” and § 1115 prescribes a penalty for selling to a minor. He who sells vinous or spirituous liquor to a minor incurs the penalty of § 1115, while § 1112 prescribes the penalty for the owner or person interested in the liquor thus unlawfully sold. Section 1112 makes the owner or person having any interest in any liquor sold contrary to any provision of the act of which it is a part liable to the penalty it affixes.

Affirmed.